          Case 1:18-cv-00068-DB Document 53 Filed 06/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

EDITH BARKER,                                      ORDER ADOPTING REPORT AND
                                                   RECOMMENDATION
                      Plaintiff,

v.

AMANDA SMITH, BRAD JOHNSON,                       Case No. 1:18-cv-00068-DB-CMR
SCOTT BAIRD, SCOTT ANDERSON,
RUSTY LUNDBERG, CRAIG JONES,
PHIL GOBLE and GARY HERBERT;                      District Judge Dee Benson
                      Defendants.                 Magistrate Judge Cecilia M. Romero


       Before the court is the Report and Recommendation issued by Magistrate Judge Cecilia

M. Romero, dated February 13, 2020. (Dkt. No. 44.) In this Report and Recommendation,

Magistrate Judge Romero recommends that the court dismiss this action. The parties were

notified of their right to file objections to the Report and Recommendation within 14 days of

service pursuant to 28 U.S.C. § 636 and Fed. R. Civ. P. 72. Ms. Barker objected to the Report

and Recommendation on March 16, 2020. (Dkt. No. 49.) Defendants responded to Ms. Barker’s

Objection on April 3, 2020. (Dkt. No. 52.)

       Ms. Barker’s First Amended Complaint (Dkt. No. 30) asserts three causes of action: (1)

Violation of Title VII; (2) Violation of the Americans with Disabilities Act (“ADA”); and (3)

Violation of Civil Rights under 42 U.S.C. § 1983. She names Governor Gary Herbert as a

defendant, along with seven other individual defendants, each of whom is employed by the State

of Utah: Scott Anderson, Scott Baird, Phil Goble, Brad Johnson, Craig Jones, Rusty Lundberg,

and Amanda Smith. In the Report and Recommendation, Magistrate Judge Romero concluded

that Ms. Barker’s Title VII and ADA claims should be dismissed with prejudice because the First

Amended Complaint includes only individual Defendants. Title VII and the ADA only provide
            Case 1:18-cv-00068-DB Document 53 Filed 06/16/20 Page 2 of 2



for causes of action against a plaintiff’s employer. While these Defendants may have been Ms.

Barker’s supervisors or managers, they were not her employer.

       Magistrate Judge Romero also recommended that Ms. Barker’s § 1983 claim be

dismissed without prejudice for failing to state a plausible claim for relief. Specifically,

Magistrate Judge Romero found that Ms. Barker’s Amended Complaint lacked sufficient factual

allegations of the personal involvement, causation, and state of mind to tie any of the Defendants

to Ms. Barker’s alleged harm. Magistrate Judge Romero further found that Ms. Barker’s § 1983

claim warranted dismissal for being entirely duplicative of the claims asserted in Case No. 1:18-

cv-00061.

       The court has performed a de novo review of the record that was before the magistrate

judge and the reasoning set forth in her Report and Recommendation. Having carefully reviewed

the record, as well as the arguments set forth in Ms. Barker’s Objection, the court agrees with the

reasoning and assessment of Magistrate Judge Romero. Accordingly, the court finds that the

analysis and conclusion of the magistrate judge are correct, and the Report and Recommendation

will be adopted. Plaintiff’s Objection is therefore overruled.

       For the foregoing reasons, it is hereby ORDERED that the Report and Recommendation

(Dkt. No. 44) is ADOPTED, and this action is DISMISSED. Plaintiff’s Motion to Consolidate

this case (Dkt. No. 49) is DISMISSED as moot.

                       DATED this 15th day of June, 2020.

                                               BY THE COURT:



                                               DEE BENSON
                                               United States District Judge
